IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

pdrGRAYSON DENTAL LAB,                  NOT FINAL UNTIL TIME EXPIRES TO
LLC.,                                   FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Petitioner,
                                        CASE NO. 1D16-5785
v.

PROGRESSIVE DENTAL
RECONSTRUCTION, INC.,
KENNETH S. BRAIMAN, JERI
BRAIMAN, GEOFFREY
BRAIMAN, and DIL-USA, INC.,

     Respondents.
___________________________/

Opinion filed February 27, 2017.

Petition for Writ of Prohibition -- Original Jurisdiction.

Kenneth B. Bell, Michael Freed, and John Terwilleger of Gunster Yoakley & Stewart,
P.A., Jacksonville, for Petitioner.

No appearance for Respondents.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

WOLF, LEWIS, and WETHERELL, JJ., CONCUR.